DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2021 has been entered.

 Response to Amendment
The amendment filed on 07/13/2021 has been entered. Claim(s) 1-15 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(b) rejection previously set forth in the office action mailed 04/13/2021. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US20120103476A1) as evidenced by Davis ("Aluminum and aluminum alloys." (2013). ASM International. Pages 351-416). 
Regarding Claims 1, 7, 9, and 13 Newman teaches a 5xxx aluminum alloy conductor product (Tables I-A, I-B and I-C) which overlap with the claimed composition for the following claim limitations: 
Element
Claimed Range
(Table I-A)
(Table I-B)
(Table I-C)
Mg
0-3
2.7-3.25
1.85-2.7
0.5-1.85
Fe
20-600 ppm
0-1000 ppm
0-1000 ppm
0-1000 ppm
Mn
10-800 ppm
0-300 ppm
0-300 ppm
0-100 ppm
Al
Balance
Balance
Balance
Balance
Sn
0
0
0
0

0.25-7
0-3.33
0-3.33
0-10


In the case where a claimed range overlaps with or lies insider of a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding the claim limitation of at least 0.005-0.04 vol% of FeMn bearing intermetallic particles; Newman is silent regarding the volume percentage of intermetallic particles including FeMn. However, Davis teaches Manganese in 5xxx alloys forms as both subsmicroscopic and larger particles of Al(Fe,Mn) and Al12(Fe,Mn)3Si because of its low equilibrium solubility in commercial Al alloys. (Page 403, [0002]; Page 388, Manganese)  Davis teaches Iron also has a low solid state solubility in aluminum (around 0.05%) and the majority is also present as an intermetallic second phase (Page 379, Iron). Further, applicant specifies that the claimed volume percentage is a result of simple melting and casting of the alloy composition [0077] Therefore, since Mn and Fe have low solid state solubility in aluminum which form Al(Fe,Mn) and Al12(Fe,Mn)3Si intermetallic dispersoids when cooled; are present in a weight range that anticipates the claimed range of the melt; and are produced by conventional casting which is disclosed as necessary for the volume percentage; one of ordinary skill in the art would expect the claimed FeMn bearing intermetallic volume fraction to be present in the prior art, under the expectations that products that are substantially identical and/or made by See MPEP 2112.01)
Terada teaches the alloy is melted and cast into the desired shape [0026], the cast/rolled plate is high strength electrical conductor product [0003]. The conductor would function as an electrode if placed into a circuit, as the claim limitation of “electrode alloy product” is merely considered the intended use and does not further limit the structure of the product made by the claimed method.(See Claim 1 rejection for remaining claim limitations). The limitation “aluminum alloy electrode” is not considered to give the product any specific structural limitation as the cast metal product made by Newman would also serve as an electrode if placed in contact with a nonmetallic part of a circuit. 
Regarding Claim 2, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.5-7. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 3, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.9-7. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 4, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.25-5. (In the prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 5, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.25-3. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 6, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.25-1.5. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 8, Newman teaches the alloy has 0-0.25% Zn (Tables I-A, I-B, I-C) which encompasses the claimed range of 20-500 ppm. (In the case where a claimed range lies inside a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Regarding Claim 10, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.9-7. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 
Regarding Claim 11-12, Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 0.9-1.5. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 1 rejection for additional limitations)

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al. (US20120103476A1) as evidenced by Davis ("Aluminum and aluminum alloys." (2013). ASM International. Pages 351-416) as applied to claims 1 and 13 above, in further view of Kusakari et al. (US20200090828A1). 
Regarding Claim 14-15, Newman teaches a 5xxx aluminum alloy conductor product (Tables I-A, I-B and I-C) which overlap with the claimed composition for the following claim limitations: 
Element
Claimed Range
(Table I-A)
(Table I-B)
(Table I-C)
Mg
1-3
2.7-3.25
1.85-2.7
0.5-1.85
Fe
70-110 ppm
0-1000 ppm
0-1000 ppm
0-1000 ppm
Mn
30-50 ppm
0-300 ppm
0-300 ppm
0-100 ppm
Zn
90-110 ppm
0-2500 ppm
0-2500 ppm
0-2500 ppm
Al
Balance
Balance
Balance
Balance
Sn
0
0
0
0
Fe/Mn
0.25-7
0-3.33
0-3.33
0-10

 
(In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 1 rejection for additional limitations)
Regarding the limitation of 90-110 ppm of Ga, Newman does not teach Ga can be added. However, Kusakari teaches a Al-Mg aluminum alloy with a similar composition to that of Newman (Abstract), and teaches that Zn and Ga can be added [0046] where Ga specifically in the range of 0.005-0.1% (or 50-1000 ppm) ca n be added [0049] for the purpose of improving strength and toughness by allowing the grain size to be more fine [0050]. Therefore, it would have been obvious to one of ordinary skill in the art to add Ga in the claimed range for the purpose of improving strength and/or toughness of the conductive product of Newman. 
Regarding Claim 14-15, Newman teaches a 5xxx aluminum alloy conductor product (Tables I-A, I-B and I-C) which overlap with the claimed composition for the following claim limitations: 
Element
Claimed Range
(Table I-A)
(Table I-B)
(Table I-C)
Mg
0.2-5
2.7-3.25
1.85-2.7
0.5-1.85
Fe
70-110 ppm
0-1000 ppm
0-1000 ppm
0-1000 ppm
Mn
30-50 ppm
0-300 ppm
0-300 ppm
0-100 ppm
Zn
90-110 ppm
0-2500 ppm
0-2500 ppm
0-2500 ppm

Balance
Balance
Balance
Balance
Sn
0
0
0
0
Fe/Mn
0.25-7
0-3.33
0-3.33
0-10

 
(In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)).
Newman teaches a 5xxx aluminum alloy plate comprising Fe/Mn of 0-3.33 and 0-10, overlapping with the claimed range of 1.4-3.6. (In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). (See Claim 1 rejection for additional limitations)
Regarding the limitation of 90-110 ppm of Ga, Newman does not teach Ga can be added. However, Kusakari teaches a Al-Mg aluminum alloy with a similar composition to that of Newman (Abstract), and teaches that Zn and Ga can be added [0046] where Ga specifically in the range of 0.005-0.1% (or 50-1000 ppm) ca n be added [0049] for the purpose of improving strength and toughness by allowing the grain size to be more fine [0050]. Therefore, it would have been obvious to one of ordinary skill in the art to add Ga in the claimed range for the purpose of improving strength and/or toughness of the conductive product of Newman. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736